 1   ANTHONY P. CAPOZZI, CSBN: 068525
     LAW OFFICES OF ANTHONY P. CAPOZZI
 2   1233 W. SHAW AVE., SUITE 102
     FRESNO, CALIFORNIA 93711
 3   PHONE: (559) 221-0200
     FAX: (559) 221-7997
 4   EMAIL: Anthony@capozzilawoffices.com
     www.capozzilawoffices.com
 5
 6   ATTORNEY FOR Defendant,
     KASPER KASPERIAN
 7
 8
 9                                UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11                                               ******

12   UNITED STATES OF AMERICA,                           Case No.: 1:15-CR-00272 DAD-BAM
13                  Plaintiff,
14                                                       STIPULATION AND ORDER TO
                                                         CONTINUE SENTENCING HEARING
15          v.
16
                                                         Date: May 4, 2020
17   KASPER KASPERIAN,                                   Time: 10:00 a.m.
                                                         Courtroom: 5
18                  Defendant.
19
20   TO:    THE HONORABLE COURT AND TO THE ASSISTANT UNITED STATES
            ATTORNEY:
21
22          IT IS HEREBY STIPULATED by and between the parties hereto through their respective
23   counsel that the sentencing hearing in the above captioned matter now set for Monday, May 4,
24   2020, at 10:00 a.m. be continued to Monday, June 22, 2020, at 10:00 a.m.
25          Defense counsel requests additional time to complete further investigation and witness
26   interviews before filing formal objections to the Presentence Investigation Report.
27   ///
28   ///

                                                        1
                                 STIPULATION AND ORDER TO CONTINUE SENTENCING
                                       CASE NO.: 1:15-CR-00272-DAD-BAM
 1
 2   IT IS SO STIPULATED.
 3                                             Respectfully submitted,
 4    DATED:      April 13, 2020         By: /s/ Melanie L. Alsworth
 5                                           MELANIE L. ALSWORTH
                                             Assistant United States Attorney
 6
 7
 8    DATED:      April 13, 2020         By: /s/ Anthony P. Capozzi
                                             ANTHONY P. CAPOZZI
 9                                           Attorney for Defendant KASPER KASPERIAN
10
11
12                                              ORDER

13          Based upon the stipulation of the parties and good cause appearing therefor, it is hereby

14   ORDERED that the date of the sentencing hearing of the defendant in the above-entitled case is

15   continued from Monday, May 4, 2020, at 10:00 a.m. to Monday, June 22, 2020, at 10:00 a.m. in

16   Courtroom 5 with formal objections being due on Monday, June 8, 2020.

17
     IT IS SO ORDERED.
18
        Dated:    April 14, 2020
19
                                                      UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28

                                                     2
                              STIPULATION AND ORDER TO CONTINUE SENTENCING
                                    CASE NO.: 1:15-CR-00272-DAD-BAM
